Citation Nr: 0431581	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  94-34 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for depressive reaction with post-traumatic stress 
disorder (PTSD), on appeal from the initial grant of service 
connection.

2.  Entitlement to a disability rating in excess of 20 
percent for chronic thoracic-lumbar strain, on appeal from 
the initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to July 
1993.

By a decision entered in February 1994, the RO, in pertinent 
part, granted service connection for depressive reaction and 
for residuals of thoracic-lumbar strain and assigned 10 
percent evaluations therefor, effective from July 1993.  The 
veteran initiated an appeal to the Board of Veterans' Appeals 
(Board), challenging the evaluations assigned.

In April 1997, the Board remanded the matter to the RO for 
additional development.  In April 2002, while the case was in 
remand status, the RO re-characterized the veteran's service-
connected psychiatric disability as depressive reaction with 
PTSD and assigned a 30 percent evaluation therefor, effective 
from the date of the original 10 percent rating.  The RO also 
increased the veteran's rating for thoracic-lumbar strain 
from 10 to 20 percent, effective from the same date.  The 
case was returned to the Board in July 2002.

In August 2002, the Board ordered internal development of the 
veteran's claims.  In May 2003, however, the United States 
Court of Appeals for the Federal Circuit invalidated the 
regulation that had permitted the Board to obtain and review 
new evidence without obtaining a waiver from the appellant.  
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Accordingly, in June 2003, the Board 
once again remanded the claim to the RO.  The RO took further 
action on the claim, and the case was returned to the Board 
in September 2004.




FINDINGS OF FACT

1.  Prior to March 18, 2004, the veteran's depressive 
reaction with PTSD resulted in no more than "definite" 
social and industrial impairment; he exhibited normal speech, 
his intellectual functioning, judgment, abstract thinking, 
and memory were generally described as fair or good, and 
panic attacks were reported only infrequently.

2.  Since March 18, 2004, the veteran's service-connected 
psychiatric disorder has been objectively manifested by 
"serious" symptoms that cause difficulty in establishing 
and maintaining effective work and social relationships; he 
is generally functioning well in terms of daily living, and 
his disorder is not manifested by symptoms such as 
obsessional rituals, inappropriate speech, disorientation, or 
neglect of personal appearance and hygiene.

3.  The veteran's service-connected back disability is 
manifested by no more than "moderate" limitation of motion 
in the lumbar spine.  The evidence does not establish that he 
suffers "moderate" loss of motion in the thoracic spine, 
separate and distinct from that noted in the lumbar spine.  
He can flex his back to at least 45 degrees, and his 
disability is not manifested by listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, narrowing 
or irregularity of joint spaces, abnormal mobility on forced 
motion, marked limitation of forward bending, or loss of 
lateral motion.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
30 percent for depressive reaction with PTSD have not been 
met for the period prior to March 18, 2004.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.7, 4.130, Diagnostic Codes 9410, 9411 (2004); 
38 C.F.R. § 4.132, Diagnostic Codes 9410, 9411 (1996).

2.  The criteria for the assignment of a 50 percent rating 
for depressive reaction with PTSD have been met from March 
18, 2004; but an evaluation in excess of 50 percent is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2004); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

3.  The criteria for the assignment of a rating in excess of 
20 percent for thoracic-lumbar strain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 3.655, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5237 (2004); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5291, 5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran desires higher ratings for his service-connected 
disabilities.  He maintains, in essence, that the evaluations 
currently assigned do not adequately reflect the severity of 
his impairments.

I.  Claims for Higher Ratings

A.  Depressive Reaction and PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

Psychoneurotic disorders, such as depressive reaction and 
PTSD, are evaluated in accordance with the criteria set forth 
in 38 C.F.R. part 4, Diagnostic Codes 9410-11.  Amendments to 
those criteria became effective on November 7, 1996, while 
the veteran's appeal was pending.  See Schedule for Rating 
Disabilities; Mental Disorders, 61 Fed. Reg. 52,695 (1996).

Prior to November 7, 1996, depressive reaction and PTSD were 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.132, Diagnostic Codes 9410 and 9411 (1996).  A 
30 percent rating was warranted if the disorder was 
manifested by a definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and if psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating was warranted if the 
disorder was manifested by a considerable impairment in the 
ability to establish or maintain effective relationships with 
people and if psychoneurotic symptoms resulted in such 
reduction in reliability, flexibility, and efficiency levels 
as to result in considerable industrial impairment.  A 
70 percent rating was warranted if the disorder was 
manifested by a severe impairment in the ability to establish 
and maintain effective or favorable relationships with people 
and if psychoneurotic symptoms were of such severity and 
persistence as to produce severe impairment in the ability to 
obtain or retain employment.  If the symptomatology so 
adversely affected the attitudes of all contacts except the 
most intimate so as to result in the veteran's virtual 
isolation in the community, or if the symptoms were totally 
incapacitating and bordered on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior, a total (100 percent) 
rating was warranted.  A total rating was also warranted if 
the veteran was demonstrably unable to obtain or retain 
employment as a result of psychoneurotic symptoms.  Id.  See 
also Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the new criteria, a 30 percent rating is warranted if 
the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is 
warranted if the disorder is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9410 and 
9411 (2004).  A 70 percent rating is warranted if the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  The highest 
available rating, 100 percent, is warranted under the new 
criteria if the disorder is manifested by total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) 
(indicating that the Secretary's use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation).

Following a review of the record in this case, and the 
applicable laws and regulations, it is the Board's conclusion 
that the preponderance of the evidence is against the 
assignment of an evaluation in excess of 30 percent for the 
veteran's depressive reaction and PTSD prior to March 18, 
2004, whether under the "old" or "new" criteria.  The 
evidence relating to the period prior to March 18, 2004 shows 
that the veteran's complaints included flashbacks, 
nightmares, insomnia, depression, irritability, poor impulse 
control, anger and distrust of the government, intrusive 
thoughts, avoidance, feelings of detachment and withdrawal, 
anxiety, occasional claustrophobia/panic attacks, marital 
distress, loss of energy, apathy, memory loss, loss of 
appetite, anhedonia, impaired concentration, and problems 
with logical reasoning and problem solving.  In addition, the 
medical evidence from that time shows that his disability was 
objectively manifested by "slowness", fatigue, constricted 
affect, depressed and anxious mood, anger, confusion with 
relatively normal levels of anxiety, occasional suicidal 
ideation, mild to moderately impaired attention and tracking, 
and "significant" memory impairment on one occasion.  

The objective evidence, however, also shows that he was 
alert, oriented, well-groomed, and cooperative; that his mood 
was only "mildly" depressed and anxious; that he was 
competent, with an intact sensorium, coherent thinking, and 
normal associative processes; that he had no hallucinations 
or delusions (other than flashbacks), or paranoid ideation; 
that his speech was fluid and normal in rate and tone, with 
no evidence of paraphasia or word finding difficulty, or 
irrelevant, illogical, or skewed speech patterns; that his 
memory was generally fair for recent and remote events; that 
his insight and judgment were fair; that he solved problems 
reluctantly, but accurately; that he had average intellectual 
functioning; that his fund of general information and verbal 
abstract reasoning abilities were in the average range; that 
his language and visuospatial abilities were generally within 
normal limits; and that he had no suicidal or homicidal plan.  
Further, the care providers who examined him prior to March 
18, 2004 gave him GAF scores in the range of 58-60; scores 
which are generally indicative of only "moderate" symptoms 
or "moderate" difficulty in social, occupational, or school 
functioning.  See American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter "DSM"].  

Under the circumstances, given the evidence tending to show 
that the veteran's depressive reaction and PTSD were no more 
than "moderately" disabling prior to March 18, 2004-and in 
light of the evidence showing that he exhibited normal speech 
during that time, that his intellectual functioning, 
judgment, abstract thinking, and memory were generally 
described as fair or good, and that panic attacks were 
reported only infrequently-it is the Board's conclusion that 
the weight of the evidence is against the assignment of a 
rating in excess of 30 percent under both the "old" and 
"new" criteria for the period prior to March 18, 2004.

The Board finds, however, that the report of the March 18, 
2004, VA examination supports the assignment of a higher, 50 
percent evaluation from that date.  When the veteran was 
examined on March 18, 2004, he complained of nightmares, 
intrusive recollections, trouble sleeping, lack of energy, 
fatigue, depressed feelings, and panic attacks.  On objective 
evaluation, it was noted that he had a depressed mood.  The 
examiner assigned a GAF score of 50-which, according to the 
DSM, is generally indicative of "serious" symptoms or 
"serious" impairment in social, occupational, or school 
functioning-and he opined that the veteran's symptoms 
resulted in difficulty in establishing and maintaining 
effective work and social relationships.  In the Board's 
view, this evidence is sufficient to establish that the 
veteran's disability picture "more nearly approximates" the 
criteria required for a 50 percent rating under both the 
"old" and "new" criteria.  The evidence, at a minimum, 
gives rise to a reasonable doubt on the question.  38 C.F.R. 
§ 4.3 (2004).  A 50 percent rating is therefore granted from 
March 18, 2004.

However, the weight of the evidence is against the assignment 
of a rating in excess of 50 percent on and after March 18, 
2004.  As noted above, the report of the veteran's most 
recent examination indicates that his service-connected 
psychiatric symptoms cause "serious" impairment and make it 
difficult for him to establish and maintain effective work 
and social relationships.  But the report also shows that he 
was working at the time of the examination, and that he 
reported maintaining "fair" relationships with his 
supervisor and coworkers.  In addition, his appearance, 
hygiene, behavior, and thought processes were noted to be 
appropriate; his speech was normal; abstract thinking and 
memory were within normal limits; judgment was not impaired; 
there was no suicidal or homicidal ideation; panic attacks 
and obsessional rituals were objectively absent; no 
hallucinations or delusions were observed; and the examiner 
opined the veteran's depression did not affect his ability to 
function independently and effectively, and that, mentally, 
he did not have difficulty performing activities of daily 
living.  Under the circumstances, given the evidence tending 
to show that the veteran is functioning well in terms of 
daily living, and that he does not exhibit symptoms such as 
obsessional rituals, inappropriate speech, disorientation, 
neglect of personal appearance and hygiene, it is the Board's 
conclusion that his disability is no more than 
"considerably" disabling, and that no more than a 50 
percent rating is warranted for the period on and after March 
18, 2004, whether under the "old" or "new" criteria.

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  As set out above, it is the Board's conclusion that 
the veteran is entitled to no more than a 30 percent 
evaluation prior to March 18, 2004, and no more than a 50 
percent evaluation on and after March 18, 2004.  No further 
"staging" is warranted.

B.  Thoracic-Lumbar Strain

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (2004).  To that end, section 4.40 provides that:

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

With regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (2004).   To that end, 
the regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations such as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c)  Weakened movement (due to muscle injury, 
disease, or injury of peripheral nerves, 
divided or lengthened tendons, etc.).

	(d)  Excess fatigability.

	(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also to be 
considered.  Id. § 4.45(f).  See also 38 C.F.R. § 4.59 (2004) 
("The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability").

The difficulty in rating functional loss due to factors such 
as pain on use was recognized by the Court in the case of 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  There, the Court 
noted that the VA examination relied upon to rate the 
veteran's disability had merely included findings as to the 
range of motion at the time of the examination, without 
accounting for factors enumerated in 38 C.F.R. § 4.40.  The 
Court cited the case of Bierman v. Brown, 6 Vet. App. 125, 
129 (1994), in which 38 C.F.R. § 4.10 was quoted for the 
proposition that a rating examination must include a "full 
description of the effects of disability upon the person's 
ordinary activity."  DeLuca, 8 Vet. App. at 206 (emphasis 
added).  In order to effectuate that requirement, the Court 
explained that when the pertinent diagnostic criteria provide 
for a rating a disability on the basis of loss of range of 
motion, determinations regarding functional loss "should, if 
feasible, be 'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id.

Disabilities of the thoracic and lumbar spine are evaluated 
in accordance with VA's Schedule for Rating Disabilities, set 
out at 38 C.F.R. part 4.  In August 2003, amendments were 
made to the criteria used in rating disabilities of the 
spine, to include disabilities of the thoracolumbar spine, 
effective from September 26, 2003.  See Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003).

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the thoracic (dorsal) and lumbar 
spine were evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5291-92 (2003).  
Evaluations of 0, 10, and 10 percent were assigned for 
slight, moderate, and severe limitation of motion of the 
dorsal spine, and evaluations of 10, 20, and 40 percent were 
assigned for slight, moderate, and severe limitation of 
motion of the lumbar spine, respectively.  In addition, 
lumbosacral strain was evaluated in accordance with the 
criteria set forth in 38 C.F.R. § 4.17a, Diagnostic Code 5295 
(2003).  A zero percent rating was warranted if the condition 
was manifested by slight subjective symptoms only, and a 10 
percent rating was warranted if there was characteristic pain 
on motion.  If there was muscle spasm on extreme forward 
bending, or loss of lateral spine motion, unilateral, in the 
standing position, a 20 percent rating was warranted.  The 
highest available schedular evaluation, 40 percent, was 
warranted where the condition was severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.  Id.

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004)).  Under 
that rating formula, a 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
if there is favorable ankylosis of the entire thoracolumbar 
spine.  And a 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  ("Unfavorable 
ankylosis" is defined, in pertinent part, as "a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension".  See id., Note (5)).  These criteria are to 
be applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

Initially, the Board notes that the veteran was scheduled for 
an examination of his back in March and April 2004.  However, 
he failed to report for the examination(s) as scheduled.

Where, as here, the claimant fails to report for an 
examination scheduled in connection with an original 
compensation claim, the claim is to be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2004).  This 
includes the veteran's service medical records, records of VA 
treatment, reports of VA examinations in January 1994 and 
August 1997, and the veteran's testimony.  Following a review 
of the available evidence in this case, and the applicable 
laws and regulations, it is the Board's conclusion that the 
preponderance of the evidence is against the assignment of an 
evaluation in excess of 20 percent for the veteran's 
thoracic-lumbar strain, whether under the "old" or "new" 
criteria.

First, with respect to the application of former Diagnostic 
Codes 5291 and 5292 (pertaining to limitation of motion in 
the thoracic and lumbar spine), the Board acknowledges that 
the veteran has complained of stiffness, weakness, limited 
motion, muscle spasms, and severe pain in his back since 
service.  Further, the evidence post-dating service contains 
objective evidence of paraspinal tenderness, limitation of 
motion, and occasional positive straight leg raising.  On the 
other hand, the objective post-service evidence also shows 
that he can flex his back to at least 45 degrees; that he can 
extend it to at least 17 degrees; that he can right lateral 
tilt to at least 15 degrees; that he can left lateral tilt to 
at least 17 degrees; and that he can rotate to at least 
10 degrees, bilaterally, before complaining of pain, as shown 
by the most recent VA examination.  His gait has been found 
to be normal, he has exhibited full or near full motor 
strength on objective evaluation, and his coordination has 
been found to be intact.  Indeed, when he was last examined 
for VA purposes in August 1997, it was noted that he walked 
at a normal pace; that he could stand without problems for at 
least 15 minutes; that he was able to get on and off the 
examining table without difficulty; that he was able to sit 
for 45 minutes with few interruptions; and that his back was 
objectively normal.  The examiner found it difficult to 
explain the veteran's functional disability.  In the Board's 
view, given the range of motion objectively noted since 
service, and in light of the findings indicating that he has 
normal or near-normal strength and good gait and 
coordination, the overall limitation of motion in his lumbar 
spine (even considering pain on use) cannot properly be 
characterized as "severe" so as to warrant a higher rating 
under former Diagnostic Code 5292.  Nor is there evidence 
that the veteran suffers a separate and distinct "moderate" 
loss of motion in the thoracic spine, so as to warrant the 
assignment of a higher rating under Diagnostic Code 5291.  
See 38 C.F.R. § 4.14 (2004).

The Board also finds that the evidence does not support the 
assignment of a higher rating under former Diagnostic Code 
5295 (pertaining to lumbosacral strain).  The record does not 
show that the veteran's disability is manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, narrowing or irregularity of joint 
spaces, or abnormal mobility on forced motion.  In addition, 
as noted above, the objective post-service evidence shows 
that the veteran is able flex his back to at least 
45 degrees; that he can right lateral tilt to at least 15 
degrees; and that he can left lateral tilt to at least 17 
degrees.  Thus, it does not appear that he has "marked" 
limitation of forward bending, or loss of lateral motion.  
Under the circumstances, the Board cannot conclude that the 
veteran's thoracic-lumbar strain is "severe", so as to 
warrant the assignment of a higher evaluation.

Finally, with respect to current Diagnostic Code 5237 
(pertaining to lumbosacral strain), the Board acknowledges, 
as set forth previously, that the veteran has complained of 
stiffness, weakness, limited motion, muscle spasms, and 
severe pain in his back since service, and that there is 
objective evidence of paraspinal tenderness, limitation of 
motion, and occasional positive straight leg raising.  
However, as noted above, the objective post-service evidence 
shows that he can flex his back to at least 45 degrees, and 
that it is not ankylosed.  Accordingly, there is no basis for 
assigning a higher rating under the "new" criteria.

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
veteran's disability has never been more than 20 percent 
disabling since the time that he was separated from service.  
Consequently, a "staged rating" is not warranted.

C.  Extraschedular Consideration

In order to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer a case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2004).  The criterion for such an 
award is a finding that the case presents an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.

The Board has considered whether either of the veteran's 
claims should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  There is nothing in the record to 
suggest that the veteran has been frequently hospitalized for 
treatment of the disabilities at issue, and the record does 
not establish that his disability picture is so exceptional 
or unusual as to render impractical the application of the 
regular schedular standards.

II.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes additional obligations on VA in terms of its duty to 
notify and assist claimants.

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Court also held that VA must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Id.  This "fourth element" comes 
from the language of 38 C.F.R. § 3.159(b)(1).

In the present case, the Board finds that the VCAA notice 
requirements have been satisfied.  With regard to element 
(1), above, the Board notes that the RO sent the veteran a 
VCAA notice letter in February 2004 that informed him, among 
other things, that in order to establish entitlement to an 
increased evaluation for his service-connected disabilities, 
evidence was needed to show that his conditions had gotten 
worse.  With regard to elements (2) and (3), the Board notes 
that the RO's February 2004 letter also notified him of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letter explained that VA would obtain relevant Federal 
records (to include service records, VA medical records, and 
records from other Federal agencies, such as the Social 
Security Administration (SSA)), and that it would also make 
reasonable efforts to help him obtain other evidence not in 
the custody of a Federal department or agency (to include 
records from State or local governments, private medical care 
providers, and current or former employers), but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.  He was also 
informed that VA would assist him by providing a medical 
examination.  Finally, with respect to element (4), the Board 
notes that, in May 1997, the RO, among other things, 
expressly asked the veteran to "[s]ubmit legible copies of 
all medical records showing treatment of your low back and 
psychiatric disabilities[] that have not already been 
associated with your claims file . . .."  In addition, in 
its February 2004 letter to the veteran, the RO informed him 
that he was being afforded "another opportunity to submit 
any evidence in support of [his] claims . . .."  The letter 
notified him of the evidence that was needed to substantiate 
his claim; asked him to let VA know if there was any other 
evidence or information that he thought would support his 
claim; and notified him that he could obtain records himself 
and send them to VA.  Further, the RO issued him a 
supplemental SOC (SSOC) in May 2004 that contained the 
complete text of 38 C.F.R. § 3.159(b)(1).  Given this 
correspondence, the Board is satisfied that the veteran has 
been adequately informed of the need to submit relevant 
evidence in his possession.  See also VAOPGCPREC 1-2004, 
69 Fed. Reg. 25,174 (May 5, 2004) (holding that the Court's 
statement in Pelegrini, to the effect that 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) require VA to include 
this fourth element as part of its VCAA notice, is obiter 
dictum and not binding on VA).

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2003).

The Board also acknowledges that the February 2004 letter was 
sent to the veteran after the RO's February 1994 decision 
that is the basis for this appeal.  In this case, however, 
the unfavorable RO decision was already decided by the time 
the VCAA was enacted.  The Court acknowledged in Pelegrini, 
18 Vet. App. at 120, that where, as here, the Section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The Board acknowledges that the 
veteran's claims file contains reference to medical evidence 
that is not currently of record.  His service records, for 
example, indicate that he was initially treated at Saddleback 
Hospital following a motor vehicle accident in November 1992.  
And elsewhere in the file it is noted that he has been 
treated for his back difficulties at DeKalb Medical Center, 
at St. Joseph's Hospital, and by a Dr. Kao; that he received 
private treatment for his back in 1994 and 1997; and that he 
filed a workmen's compensation claim in connection with a 
back injury in 1996.  However, despite being given ample 
opportunity to do so, the veteran has not provided VA with 
releases for this or other additional evidence.  Nor has he 
submitted the evidence himself.  The veteran's VA treatment 
records have been obtained, VA has examined him (and has 
recently offered him an opportunity for a new back 
examination, for which he failed to report on two occasions), 
and there is no indication in the record that he has ever 
been awarded SSA disability benefits as a result of the 
disabilities here at issue.  No further action is required in 
order to fulfill the duty to assist.


ORDER

A rating in excess of 30 percent for depressive reaction with 
PTSD for the period prior to March 18, 2004 is denied.

A 50 percent rating is granted for depressive reaction with 
PTSD from March 18, 2004, subject to the laws and regulations 
governing the award of monetary benefits.

A rating in excess of 20 percent for thoracic-lumbar strain 
is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



